 
 
I 
108th CONGRESS
2d Session
H. R. 5014 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2004 
Mr. McGovern (for himself, Mr. Neal of Massachusetts, Mr. Kennedy of Rhode Island, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To direct the Director of the National Park Service to prepare a report on the sustainability of the John H. Chafee Blackstone River Valley National Heritage Corridor and the John H. Chafee Blackstone River Valley National Heritage Commission. 
 
 
1.Short titleThis Act may be cited as the John H. Chafee Blackstone River Valley National Heritage Corridor Sustainability Report Act.
2.Findings and purposes
(a)FindingsCongress finds that—
(1)the Blackstone River Valley National Heritage Corridor (redesignated the John H. Chafee Blackstone River Valley National Heritage Corridor in 1999) was established in 1986 in recognition of the national importance of the region as the birthplace of the American Industrial Revolution;
(2)the Corridor has become a national model of how the National Park Service can work cooperatively with local communities and a multi-agency partnership to create a seamless system of parks, preserved historic sites, and open spaces that enhance the protection and understanding of America’s heritage, without Federal ownership and regulations;
(3)the Corridor is managed by a bi-State, 19-member Federal commission representing Federal, State and local authorities from the Commonwealth of Massachusetts and the State of Rhode Island whose mandate has been to implement an approved integrated resource management plan;
(4)the authorization and funding for the John H. Chafee Blackstone River Valley National Heritage Commission are scheduled to expire in November 2006, while the Federal designation of the area and its boundaries continues in perpetuity; and
(5)the National Park System Advisory Board will be reviewing the future of all national heritage areas and making recommendations to the Director of the National Park Service and the Secretary of the Interior.
(b)PurposesThe purposes of this Act are—
(1)to explore the options for preserving, enhancing, and interpreting the resources of the John H. Chafee Blackstone River Corridor and the partnerships that sustain those resources; and
(2)to direct the Director of the National Park Service to submit to Congress a report that—
(A)analyzes the sustainability of the Corridor; and
(B)provides recommendations for the future of the Corridor.
3.DefinitionsIn this Act:
(1)CorridorThe term Corridor means the John H. Chafee Blackstone River Valley National Heritage Corridor.
(2)CommissionThe term Commission means the John H. Chafee Blackstone River Valley National Heritage Commission.
(3)DirectorThe term Director means the Director of the National Park Service.
4.Report
(a)In GeneralThe Director shall prepare a report on the sustainability of the Corridor.
(b)ComponentsThe report prepared under subsection (a) shall—
(1)document the progress that has been made in accomplishing the purpose of Public Law 99–647 (6 U.S.C. 461 note; 100 Stat. 3625) and the strategies and goals set forth in the Cultural Heritage and Land Management Plan for the Corridor, including—
(A)historic preservation;
(B)interpretation and education;
(C)environmental recovery;
(D)recreational development; and
(E)economic improvement;
(2)based on the results documented under paragraph (1), identify further actions and commitments that are needed to protect, enhance, and interpret the Corridor;
(3)(A)determine the extent of Federal funding provided to the Corridor; and
(B)determine how the Federal funds have leveraged additional Federal, State, local, and private funding for the Corridor since the establishment of the Corridor; and
(4)(A)evaluate the Commission form of authority and management structure for the Corridor, as established by Public Law 99–647 (6 U.S.C. 461 note; 100 Stat. 3625); and
(B)identify and evaluate options for a permanent National Park Service designation or a State park or regional entity as a sustainable framework to achieve the national interest of the Blackstone Valley.
(c)CoordinationTo the maximum extent practicable, the Director shall prepare the report in coordination with the National Park System Advisory Board.
(d)Submission to CongressNot later than 1 year after the date on which funds are made available to carry out this Act, the Director shall submit to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate the report prepared under subsection (a).
(e)FundingFunding to prepare the report under this Act shall be made available from annual appropriations for the Commission. 
 
